Exhibit 10.1
     AMENDMENT TO SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT AND
WAIVER dated as of April 24, 2009 (this “Amendment and Waiver”) among CMC
RECEIVABLES, INC. (the “Seller”), COMMERCIAL METALS COMPANY (the “Servicer”),
LIBERTY STREET FUNDING LLC (“Liberty”), GOTHAM FUNDING CORPORATION (“Gotham”,
and together with Liberty, the “Buyers”), THE BANK OF NOVA SCOTIA (“Scotia”),
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMU”, and together
with Scotia, the “Managing Agents”) and THE BANK OF NOVA SCOTIA, as
Administrative Agent (the “Administrative Agent”).
WITNESSETH:
     WHEREAS, the Seller, the Servicer, the Buyers, the Managing Agents and the
Administrative Agent are parties to a Second Amended and Restated Receivables
Purchase Agreement dated as of April 30, 2008 (as from time to time amended
prior to the date hereof, the “RPA”);
     WHEREAS, the parties desire to amend the RPA;
     NOW, THEREFORE, the parties agree as follows:
SECTION 1. DEFINITIONS
     Defined terms used herein and not defined herein shall have the meanings
assigned to such terms in the RPA.
SECTION 2. WAIVER OF TERMINATION EVENT
     The Administrative Agent, the Managing Agents and the Buyers each hereby
waive any Termination Event arising under Section 10.01(r) of the RPA as a
result of the average Default Ratio for the three consecutive Accounting Periods
ended March 31, 2009 exceeding 3%. The limited waiver set forth in this
Amendment and Waiver shall be effective only in the specific instance and for
the specific purpose for which expressly given herein and shall not be deemed to
apply to any other event or circumstance.
SECTION 3. AMENDMENT OF RPA
     The parties hereto agree that, effective as of April 24, 2009:

  (a)   The definition of “Commitment Termination Date” set forth in
Section 1.01 of the RPA shall be amended by replacing the date “April 24, 2009”
set forth therein with the date “May 26, 2009”.     (b)   The definition of
“Expiration Date” set forth in Section 1.01 of the RPA shall be amended by
replacing the date “April 24, 2009” set forth therein with the date “May 26,
2009”.

 



--------------------------------------------------------------------------------



 



  (c)   Section 1.01 of the RPA shall be amended by inserting the following
definitions in proper alphabetical order therein:

      ““Portfolio Performance Reserve” shall mean, as of any Settlement Date, an
amount equal to the product of (i) the aggregate outstanding balance of Eligible
Receivables in the Receivables Pool as of the last day of the full Accounting
Period immediately preceding such Settlement Date, and (ii) .05.        
“Reserve Period” shall mean the period of time from and including April 24, 2009
to but excluding May 26, 2009.”

  (d)   Section 5.06 of the RPA shall be amended to read it in its entirety as
follows:

      “5.06 Deferred Purchase Price. On the Initial Closing Date, and,
thereafter, in each Settlement Statement, the Servicer shall calculate the
Deferred Purchase Price as of the last day of the full Accounting Period most
recently completed, which shall be an amount equal to the sum of (1) the Credit
Enhancement Reserve, plus (2) the Yield Reserve, plus (3) the Servicer’s
Compensation Reserve; provided, that if a Liquidation Day occurs, the Deferred
Purchase Price will thereafter be the amount of the Deferred Purchase Price at
the close of business on the day immediately preceding such Liquidation Day;
provided, further, that with respect to any day during the Reserve Period, the
“Deferred Purchase Price” that would otherwise be applicable to such day (after
giving effect to the occurrence or deemed occurrence , if any, of a Liquidation
Day prior to such day) shall be increased by an amount equal to the Portfolio
Performance Reserve.”

SECTION 4. GOVERNING LAW
     THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS CONFLICTS OF LAWS
RULES (OTHER THAN SECTION 5-1401 OF NEW YORK’S GENERAL OBLIGATIONS LAW).
SECTION 5. EXECUTION IN COUNTERPARTS
     This Amendment and Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed, shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same

2



--------------------------------------------------------------------------------



 



Amendment and Waiver. Delivery of an executed counterpart of a signature page to
this Amendment and Waiver by facsimile shall be effective as delivery of a
manually executed counterpart of this Amendment and Waiver.
SECTION 6. CONFIRMATION OF AGREEMENT
     Each of the parties to the RPA agree that, except as amended or waived
hereby, the RPA continues in full force and effect. The Seller and the Servicer
hereby represent and warrant that, after giving effect to the effectiveness of
this Amendment and Waiver, their respective representations and warranties
contained in the RPA are true and correct in all material respects upon and as
of such effectiveness with the same force and effect as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date). All references in any Purchase Document to the RPA
on and after the date hereof shall be deemed to refer to the RPA as amended
hereby.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment and
Waiver to be duly executed by their authorized officers as of the day and year
first above written.

                      CMC RECEIVABLES, INC.,
as Seller   COMMERCIAL METALS COMPANY,
as Servicer
 
                   
By: 
  /s/ Louis Federle     By:   /s/ Murray R. McClean
 
 
 
Name: Louis Federle      
 
Name: Murray R. McClean
 
  Title:     Treasurer       Title:     President and Chief Executive Officer
 
                    THE BANK OF NOVA SCOTIA, as Managing Agent and
Administrative Agent   LIBERTY STREET FUNDING LLC,
as Buyer
 
                   
By: 
  /s/ Michael Eden   By:   /s/ Bernard J. Angelo
 
 
 
Name: Michael Eden      
 
Name: Bernard J. Angelo
 
  Title:     Director       Title:     Vice President   THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Managing Agent   GOTHAM FUNDING
CORPORATION,
as Buyer  
By: 
  /s/ Aditya Reddy   By:   /s/ Louise E. Colby
 
 
 
Name: Aditya Reddy      
 
Name: Louise E. Colby
 
  Title:     VP and Manager       Title:     Vice President

SK 26326 0001 988231
Signature Page to RPA Extension Amendment
April 2009





--------------------------------------------------------------------------------



 



Acknowledged and Agreed to by:

                  STRUCTURAL METALS, INC., d/b/a CMC STEEL TEXAS   SMI STEEL,
INC., d/b/a CMC STEEL ALABAMA    
 
               
By:
  /s/ Murray R. McClean    By:   /s/ Murray R. McClean     
 
 
 
Authorized Signatory      
 
Authorized Signatory    
 
                OWEN ELECTRIC STEEL COMPANY OF SOUTH CAROLINA, d/b/a CMC STEEL
SOUTH CAROLINA   CMC STEEL FABRICATORS, INC., d/b/a CMC JOIST    
 
               
By:
  /s/ Murray R. McClean    By:   /s/ Murray R. McClean     
 
 
 
Authorized Signatory      
 
Authorized Signatory    
 
               
HOWELL METAL COMPANY, d/b/a CMC HOWELL METAL
           
 
               
By:
  /s/ Murray R. McClean                 
 
Authorized Signatory            

SK 26326 0001 988231
Signature Page to RPA Extension Amendment
April 2009

